Exhibit 99.1 Cover-All Technologies Inc. FOR IMMEDIATE RELEASE 55 Lane Road, Suite 300 Fairfield, NJ 07004 Tel: 978.461.5200 Cover-All Technologies Inc. Announces Third Quarter 2009 Financial Results COMPANY REPORTS 11TH CONSECUTIVE PROFITABLE QUARTER CONTINUING REVENUE INCREASES 15.7% YEAR-TO-DATE FAIRFIELD, NEW JERSEY (November 12, 2009) – Cover-All Technologies Inc. (OTC Bulletin Board: COVR.OB), a Delaware corporation (“Cover-All” or the “Company”), today announced financial results for the third quarter ended September 30, 2009. Operational Highlights: · Continuing revenue (maintenance and ASP revenue from contracts) for the first nine months of 2009 was $5.3 million, up 15.7% compared to the $4.6 million in the prior-year period. Continuing revenue for the third quarter of 2009 was $1.8 million, up 10.5% from $1.6 million in the same period in 2008. · Professional services revenue for the first nine months of 2009 was $2.6 million, up 16.5% compared to $2.2 million in the same period in 2008. Professional services revenue for the third quarter of 2009 was $599,000, down 5.6% compared to $635,000 for the same period in 2008. · Total expenses (cost of revenue and operating expenses) for the first nine months of 2009 were flat at $7.7 million, compared to $7.7 million in the same period in 2008. · Net income for the nine months ended September 30, 2009 was $650,000, or $0.03 per share, compared to $2.6 million, or $0.11 per share, in the same period of 2008. Net income for the three months ended September 30, 2009 was $21,000, or $0.00 per share, compared to $1.7 million, or $0.07 per share, in the same quarter of 2008. · The Company’s balance sheet remains strong with stockholders’ equity at a record $8.0 million as of September 30, 2009. The Company completed the third quarter of 2009 with $3.7 million in cash, $4.8 million in working capital and no debt. John Roblin, Chairman of the Board of Directors and Chief Executive Officer of the Company, commented, “Cover-All maintained its profitability and expanded its continuing, or recurring, revenue base, setting the stage for continued success.
